              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TIFFIN EPS, LLC and TIFFIN MOUNT
AIRY, LLC, on behalf of themselves and
all others similarly situated,

      Plaintiffs,                                   No. 2:18-cv-05630-PD

                    v.

GRUBHUB INC.,

             Defendant.


      DEFENDANT GRUBHUB INC.’S RENEWED MOTION TO
   COMPEL ARBITRATION AND DISMISS OR STAY PROCEEDINGS

   In accordance with the Court’s May 17, 2019 order (ECF 24), defendant Grub-

hub Inc. (“Grubhub”) files this renewed motion to compel plaintiffs Tiffin EPS,

LLC and Tiffin Mount Airy, LLC to arbitrate their claims against Grubhub indi-

vidually under the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., and to dismiss or

stay this action pending arbitration under section 3 of the FAA. In support, Grub-

hub incorporates the attached brief and exhibits.
May 31, 2019    /s/ Rebekah B. Kcehowski
               Rebekah B. Kcehowski
               JONES DAY
               500 Grant Street, Suite 4500
               Pittsburgh, PA 15219
               T: (412) 391-3939
               F: (412) 394-7959
               rbkcehowski@jonesday.com
